                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     LEONARD JAMES FOX,                               Case No. 18-07221 BLF (PR)
                                  12                   Plaintiff,                         ORDER GRANTING MOTION FOR
Northern District of California
 United States District Court




                                                                                          EXTENSION OF TIME TO FILE
                                  13             v.                                       OPPOSITION
                                  14     DR. NGUYEN, et al.,
                                                                                          (Docket No. 34)
                                  15                   Defendants.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983 against medical personnel at Salinas Valley State Prison (“SVSP”). On
                                  20   April 19, 2021, Defendants filed a motion for summary judgment. Dkt. No. 33. On
                                  21   May 19, 2021, Plaintiff filed a motion for an extension of time of sixty days to file an
                                  22   opposition based on restrictions on programs at the prison due to the COVID-19 pandemic,
                                  23   and limited resources. Dkt. No. 34. Good cause appearing, Plaintiff’s motion is
                                  24   GRANTED, such that his opposition is due no later than July 20, 2021.
                                  25          Defendants’ reply shall be filed no later than fourteen (14) days after Plaintiff’s
                                  26   opposition is filed.
                                  27          This order terminates Docket No. 34.
                                  28
                                   1             IT IS SO ORDERED
                                   2   Dated: __May 25, 2021______                     ________________________
                                                                                       BETH LABSON FREEMAN
                                   3
                                                                                       United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Order of Extension of Time to File Opposition
                                  27   PRO-SE\BLF\CR.18\07221_eot_opp to MSJ


                                  28
